Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-2912)

Complainant,
v.

Albert S. Fox
d/b/a Bottle Shop,

Respondent.
Docket No. C-15-3706
Decision No. CR4590

Date: April 19, 2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Albert S. Fox d/b/a Bottle Shop, located at 100 North
Courtland Street, Chamberlain, South Dakota 57325, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Bottle Shop impermissibly sold cigarettes to
minors and failed to verify, by means of photo identification containing a date of birth,
that the purchasers were 18 years of age or older, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,
21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent
Bottle Shop. During the hearing process, Respondent has failed to comply with two
separate judicial directions regarding CTP’s discovery request, and has now also failed
to comply with a third judicial order to submit its pre-hearing exchange date by

April 11,2016. I therefore strike Respondent’s answer and issue this decision of

default judgment.
I. Procedural History

CTP began this matter on August 27, 2015 by serving an administrative complaint
seeking a $500 civil money penalty on Respondent Bottle Shop, at 100 North Courtland
Street, Chamberlain, South Dakota 57325. Respondent timely filed an answer to CTP’s
complaint on September 25, 2015. Administrative Law Judge Diane Townsend-
Anderson issued an Acknowledgement and Prehearing Order (APHO) on October 15,
2015, that set deadlines for parties’ submissions, including the November 16, 2015
deadline to request that the opposing party provide copies of documents relevant to this
case. Additionally, the APHO stated that a party receiving such a request must provide
the requested documents no later than 30 days after the request.

CTP served Respondent with its request for documents on November 16, 2015. On
December 22, 2015, CTP filed a Motion to Compel Discovery indicating that Respondent
did not respond to its request within the time limit. See 21 C.F.R. § 17.23(a). On the
same date, CTP also filed a motion requesting that all pre-hearing exchange deadlines be
extended. In a December 22, 2015 letter issued under the direction of Judge
Townsend-Anderson, Respondent was given until January 6, 2016, to object to CTP’s
motion. On December 22, 2015, Judge Townsend-Anderson also extended the parties’
pre-hearing exchange deadlines.

On January 14, 2016, the case was reassigned to Administrative Law Judge

Steven T. Kessel. On February 19, 2016, Judge Kessel issued an order granting CTP’s
Motion to Compel Discovery and again extending the pre-hearing exchange deadlines.
The Order gave Respondent until March 9, 2016 to comply with CTP’s discovery
request. Judge Kessel stated in the Order that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. Within five (5)
days of Respondent’s deadline to comply with discovery, CTP must file a
status report notifying me whether Respondent has complied with
discovery.

On March 14, 2016, CTP filed an Updated Status Report and a Motion to Impose
Sanctions advising that Respondent had not complied with Judge Kessel’s February 19,
2016 Order. In its Updated Status Report, CTP asked that any existing deadlines be
extended.' In its Motion to Impose Sanctions, CTP asked that Respondent’s answer be

' As I am issuing a default decision, it is unnecessary to rule on CTP’s March 14, 2016
motion to extend deadlines.
stricken and that a default judgment be issued. On March 24, 2016, CTP filed its pre-
hearing exchange. On April 4, 2016, this case was transferred to me. Respondent’s pre-
hearing exchange was due on April 11,2016 as ordered by Judge Kessel on February 19,
2016. Respondent has submitted nothing to date.

IL. Striking Respondent’s Answer

Respondent has failed to comply with the Acknowledgment and Pre-Hearing Order that
required a timely response to discovery requests, has failed to comply with the Order
compelling discovery responses to be provided by March 9, 2016, and has failed to meet
the April 11,2016 Pre-hearing exchange deadline as ordered by the Acknowledgement
and Pre-Hearing Order. Respondent did not comply with any of CTP’s discovery
requests. In addition, Respondent did not respond to CTP’s Motion to Compel
Discovery, despite being given the opportunity to do so. Additionally, Respondent failed
to file its Pre-hearing exchange by the April 11, 2016 deadline. Respondent’s failure to
effectively prosecute and defend actions taken over the course of the proceedings have
interfered with the orderly and speedy processing of this case, further warranting
imposition of sanctions. See 21 C.F.R. § 17.35(a) (1)(2) and (3).

Due to Respondent’s failure to comply with three separate judicial orders as described
above, I am striking Respondent’s Answer, issuing this default decision, and assuming
the facts alleged in CTP’s complaint to be true. See 21 C.F.R. § 17.35(c) (3), 17.11 (a).
The harshness of the sanctions I impose upon either party must relate to the nature and
severity of the misconduct or failure to comply, and I find the failure to comply here to be
egregious, warranting striking the answer and issuing a decision without further
proceedings. See 21 C.F.R. § 17.35(b). Respondent did not comply with any of the three
orders, nor did it provide any adequate justification for not doing so.

III. Default Decision

Striking Respondent’s Answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude the default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with the orders. 21 C.F.R.
§ 17.11. Specifically:

e At approximately 9:55 a.m. on November 29, 2014, at Respondent’s business
establishment, 100 North Courtland Street, Chamberlain, South Dakota 57325, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Marlboro cigarettes to a person younger than 18 years of age;

e Ina warning letter dated December 30, 2014, CTP informed Respondent of the
inspector’s November 29, 2014 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) . The letter further warned that Respondent’s failure
to correct its violation could result in a civil money penalty or other regulatory
action;

e At approximately 8:04 p.m. on April 23, 2015, at Respondent’s business
establishment, 100 North Courtland Street, Chamberlain, South Dakota 57325,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Marlboro Gold Pack cigarettes to a person younger than 18 years of age. The
inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Bottle Shop’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 CFR.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Albert S. Fox d/b/a Bottle Shop. Pursuant to 21 C.F.R. § 17.11(b), this order becomes
final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

